NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         DEC 13 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MARIA VARGAS, et al.,                            Nos. 15-70451, 16-73650

                Petitioners,                     Agency Nos.      A091-883-821
                                                                  A030-772-736
 v.

JEFFERSON B. SESSIONS III, Attorney              MEMORANDUM*
General,

                Respondent.

                      On Petition for Review of Orders of the
                          Board of Immigration Appeals

                      Argued and submitted December 4, 2017
                             San Francisco, California

Before: CLIFTON and OWENS, Circuit Judges, and BUCKLO,** District Judge.

      Maria Isabel Vargas and Jose Filomeno Valencia Baron, a married couple,

both natives and citizens of Mexico, seek review of two final orders of the Board

of Immigration Appeals (“BIA”). The first order affirms the conclusion of an

immigration judge (“IJ”) that petitioners failed to establish their entitlement to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Elaine E. Bucklo, United States District Judge for the
Northern District of Illinois, sitting by designation.
asylum or withholding of removal under the Immigration and Nationality Act

(“INA”) and failed to satisfy the criteria for protection under the Convention

Against Torture (“CAT”). The second order denies as untimely petitioners’ motion

to reopen their removal proceedings. We have jurisdiction pursuant to 8 U.S.C.

§ 1252 and deny the consolidated petitions for review.

      1. We review the agency’s denial of a motion to reopen for abuse of

discretion. See, e.g., Ali v. Holder, 637 F.3d 1025, 1029 (9th Cir. 2011). The BIA

did not abuse its discretion in denying petitioners’ motion as untimely because it

was filed more than fifteen months after the final order of removal, and because

petitioners’ newly presented evidence did not establish materially changed country

conditions in Mexico, as required to qualify for the regulatory exception to the

ninety-day time limit under 8 C.F.R. § 1003.2(c)(3)(ii). Substantial evidence

supports the BIA’s determination that the new evidence of drug-related violence

along the U.S.-Mexico border was not “qualitatively different” from the evidence

previously presented. Najmabadi v. Holder, 597 F.3d 983, 987-90 (9th Cir. 2010).

In addition, the BIA’s summary denial of the motion with respect to petitioners’

CAT claim adequately reflects its determination that the new evidence did not

materially alter its previous analysis of that claim. See id. at 990 (BIA decision

sufficient if it enables a reviewing court to perceive that it “heard and thought”

about issues raised (quoting Lopez v. Ashcroft, 366 F.3d 799, 807 n. 6 (9th Cir.


                                          2
2004))); cf. Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005) (BIA

abuses discretion when its decision leaves reviewing court “without a reasoned

decision to review”).

      2. We review the BIA’s factual findings regarding petitioners’ substantive

claims for substantial evidence. Najmabadi, 597 F.3d at 986. The record supports

the agency’s determination that petitioners failed to offer evidence to show that

their proposed social groups meet the statutory requirements of “particularity” and

“social distinction.” See Matter of M–E–V–G–, 26 I. & N. Dec. 227 (BIA 2014);

Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014); see also Reyes v. Lynch, 842
F.3d 1125, 1135 (9th Cir. 2016) (upholding the BIA’s interpretation of “particular

social group” in M-E-V-G- and W-G-R-, including its articulation of the

“particularity” and “social distinction” requirements), petition for cert. filed, 86
U.S.L.W. 3076 (U.S. Aug. 11, 2017) (No. 17-241). With respect to petitioners’

CAT claim, substantial evidence also supports the BIA’s finding that petitioners

failed to establish a probability of future torture because they can relocate to a non-

border region of Mexico. See 8 C.F.R. § 1208.16(c)(3).1

PETITIONS DENIED.




1
 Petitioners’ motion for judicial notice, filed on September 5, 2016 in No. 15-
70451, is denied as moot because the materials of which petitioners ask us to take
notice are of record in No. 16-73650.

                                           3